Citation Nr: 1300388	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  01-03 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account of spina bifida.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  He had a tour of duty in the Republic of Vietnam during the Vietnam War.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2001, the Veteran appeared and testified at a Travel Board hearing before Veterans Law Judge C. R.  Review of the transcript in the claims folder shows the issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  

By decision dated December 2001, the Board denied the claim of entitlement to a monetary allowance under 38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account of spina bifida.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2002, the Court granted a Joint Motion for Remand (JMR one) vacating and remanding the Board's December 2001 decision for consideration of additional issues.  

The Board remanded the case to the RO in November 2004 in light of the actions requested at that time.  

In August 2005, the Board informed the Veteran that Veterans Law Judge C. R. was no longer employed by the Board, and offered him another hearing before a Veterans Law Judge who would decide the case.  Later that month, the Veteran informed the Board that he did not desire another hearing.  The undersigned has reviewed the hearing transcript.    

In November 2005, the Board again denied the claim of entitlement to a monetary allowance under 38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account of spina bifida.  The Veteran appealed this determination to the Court.  In January 2007, the Court granted a JMR vacating and remanding the Board's November 2005 decision for consideration of additional issues (JMR two).  

In July 2007, the Board remanded this case to the RO for further development, in light of the actions requested at this time.  

In July 2007, the Board referred an issue of whether the Veteran's November 1998 correspondence should be interpreted to revise a VA rating decision dated in July 1993 on the basis of clear and unmistakable error (CUE).  There is an RO notation that such document is not located in this claims folder.  

However, the Board notes this claim has been separated from the Veteran's original claims folder, as the Denver RO currently holds jurisdiction over spina bifida claims.  Notably, the Veteran now has a claim folder under a "C" number originally utilized for this case, and new "SS" number case for the file concerning his child currently before the Board.  

In January 2010, the Board again denied the claim of entitlement to a monetary allowance under 38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account of spina bifida.  The Veteran appealed this determination to the Court.  In November 2010 the Court granted a JMR  (JMR three) vacating and remanding the Board's January 2010 decision for consideration of additional issues.  

The JMR directed that the Veteran be provided with the curricula vitae for the two doctors who provided VA with opinions in this case.  This was done by the RO in April 2012.  Thereafter, the Veteran was afforded a reasonable amount of time to respond and present additional evidence.  However, he did not do so.  In September 2012, the RO readjudicated the claim with a supplemental statement of the case.  

The November 2010 JMR also asserted that it was "unclear" in the Board's January 2010 decision whether the Board had access to the Veteran's claims file held at the Jackson, Mississippi RO and the claims file in his son's name held at the Denver, Colorado RO.  

The Board confirms, as a formal finding of fact by the VA, that claims files from both regional offices have been obtained for review.  There is no unclarity on this issue.

The Board has not only reviewed the physical claims files for the Veteran and his child but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

In as much as the development directed by the JMR and the Board has been completed, the Board now proceeds with its review of the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (it is substantial compliance, not absolute compliance, that is required).   


FINDINGS OF FACT

1.  The Veteran has been provided with the curricula vitae for the two VA doctors who provided opinions in this case and afforded a reasonable opportunity to respond.  

2.  The Board has reviewed the Veteran's claims folder and the claims folder for his child, as well as the Virtual VA electronic record.  

3.  The Veteran and his attorney have been provided with copies of all records relevant to this case in accordance with applicable law.  

4.  The Veteran's child was born in March 1985.  His initial neonatal depression responded well to Narcan treatment, and his lethargy in March 1985, was attributed to transient hypoglycemia that responded well to treatment.  

5.  A computerized tomography (CT) scan of the head in March, 1985, was abnormal with the interpreting radiologist finding that the anterior fontanelle was full with a portion of the frontal poles filling the anterior fontanelle; no hydrocephalus was present but the findings were suggestive of increased intracranial pressure.  

6.  A CT scan of the head performed in July 1985 was interpreted as showing no significant abnormalities.  

7.  From March 1985 to January 1986, the child had met his developmental milestones, had a head circumference measured in the 75th percentile, and was given "OK" clinical findings of his head, fontanelle, neurologic system and musculoskeletal system.  

8.  In January 1986, the child experienced a severe viral infection of the heart that lead to cardiopulmonary arrest with a hypoxic cerebral injury; this event left him severely neurologically impaired with spastic dyplegia, impaired muscle control and seizures.  

9.  The preponderance of the evidence demonstrates that the Veteran's child does not have any form and/or manifestation of spina bifida.  


CONCLUSION OF LAW

The criteria for a monetary allowance under 38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account of spina bifida have not been met.  38 U.S.C.A. §§ 1802, 1805, 5107 (West 2002); 38 C.F.R. § 3.814 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board emphasizes that all development required by the most recent and previous JMRs has been accomplished.  

The Veteran has been sent the curricula vitae of the physician's who provided opinions and has afforded him an opportunity to respond and provide additional medical opinions or other evidence.  

Also, the Board has before it, all relevant evidence including the files for the Veteran and his child.  

Further, VA takes its responsibilities under Privacy and Freedom of Information Acts, as well as the other laws and regulations governing information very seriously.  Contrary to the previous assertions of the Veteran's attorney, there is no internal correspondence that has is not been provided to them.  All provisions of the applicable law regarding the availability of records have been complied with.  The Veteran and his attorney have been provided copies of everything before the Board.  

The Board finds that VA has fully complied with the terms of the JMRs as written, and not as re-interpreted by Veteran's counsel.  As such, the Board finds no impediment to proceeding a merits review of the claim.  

The Veteran served a tour of duty in the Republic of Vietnam during the Vietnam War and his highly honorable military service is not in dispute.  He seeks to establish his entitlement to a monetary allowance under 38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account of spina bifida.  

For children of a Vietnam veteran, Congress has authorized VA to pay a monthly allowance, based upon the level of disability, to or for a child who had been determined to be suffering from spina bifida.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  

The term "spina bifida," in the context of this law, is defined as "all forms and manifestations of spina bifida except spina bifida occulta."  38 U.S.C.A. § 1802.  See Jones v. Principi, 16 Vet. App. 219 (2002) (holding that the plain language of 38 U.S.C.A. § 1802 does not limit the definition to spina bifida per se but includes other "forms and manifestations" of spina bifida except for spina bifida occulta).  The case at hand involves a Vietnam Veteran's child who currently manifests clinical symptoms as seen in cases of children manifesting a form of spina bifida, but a controversy exists among experts as to whether any and/or all of those clinical symptoms may be indicative of an underlying form of spina bifida in this particular child, or may be exclusively attributed to an hypoxic brain injury occurring at the age of 9 months.  There is no dispute in this case that the hypoxic injury has caused many of the symptoms in question.  

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Stated another way, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

The Board is not bound to accept any opinion, from a VA examiner, private physician, or other source, concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  The VA benefits system also does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.  

The Board has an obligation to weigh the probative value of the medical opinions presented based upon factors such as personal examination of the patient, knowledge and skill in analyzing the data, the knowledge and expertise of the examiner, the expressed rationale forming the basis of the opinion, ambivalence and/or exactness of diagnosis, scope of review of the relevant records, bias, etc.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Sklar v. Brown, 5 Vet. App. 140 (1993); Elkin v. Brown, 5 Vet. App. 474, 478 (1993); Austin v. Brown, 6 Vet. App. 547, 551-52 (1994).  

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records (STRs), but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).  

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the claimant); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  See Nieves-Rodriguez.  

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows: 

(1) The testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and, 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 38 C.F.R. § 3.159(a) (2012).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.  See Barr Nicholson, 21 Vet. App. 303 (2007).  

In reviewing the case at hand, the Board has to determine the reason, or reasons, as to why the expert examiners have arrived at differing conclusions.  As will be addressed below, the Board must make findings of fact as to both the underlying history of chronological events and clinical findings in order to make this determination.  The Board will first cite in full each examiner's opinion, in chronological order, and then proceed to analyze the evidence of record in the entire claims folder to determine the probative value to be assigned to each examiner's opinion.  

I. Expert medical opinions

In January 2003, VA received an opinion from C.N.B., M.D., who represented himself as a Neuro-Radiologist, that stated as follows: 

At your request, I have reviewed the patient's C-folder and medical records for the purpose of making a medical opinion concerning his brain disorder and if it was caused by his parent's exposure to Agent Orange in Viet Nam.  In order to make this decision I have carefully reviewed the following information: 

Medical records; 
Rating decisions; 
Statements of the Case; 
Veterans and Agent Orange Updates 1996 and 1998; 
Medical literature review. 

Definition of terms: The terms central nervous system defects/neural tube defects and "... all forms and manifestations of spina bifida ..." describe the same pathologic process and will therefore be considered synonymous within this report.  

Facts, Rationale/Medical theory, Other Medical Opinions: 

[redacted] March 1985 Date of Birth 

28 March 1985 "...Infant noted to be lethargic & hypothermic at 1:00 AM today..."  Dr. ? 

29 March 1985 Head CT scan "...a portion of the frontal pole appears to be filling the anterior fontanelle ... This study suggestive of increased intracranial pressure, although the etiology can not be determined from this examination..."  Dr. [G.]; 

16 Jan 1986 "...EEG showed diffuse slowing indicative of a generalized cerebral dysfunction..."  Dr. [W] 

29 Jan 1986 "...HC 48...1/18...has stiffness/slowing episodes - 3 seizures ... eyes midportion or ...deviated to R..A.  Probable hypoxic-ischemic brain injury with [increasing] head circumference-etiology unknown..."  Dr. [P]; 

31 Jan 1986 "...There is a slight amount of generalized cerebral atrophy..."  Drs. [M & R]; 

29 Oct 1989 "...9 months old suffered hypoxic cerebral injury..."  Dr. [B] 

17 July 2000 "...This child has organic brain syndrome..."  Dr. [E]; 

Dec 2002 Patient's medical history as remembered by mother "...Did [child] have any medical problems after he left the hospital in March/April 1985?  Yes he was developmentally slow..."  [E.H.].  

Summary : 

In review of the record it is clear that this patient had a very serious illness in Jan of 1986, which resulted in shock, bradycardia with PVC's and cardiopulmonary arrest, and which further necessitated the use of intracardiac epinephrine for response.  It is also clear that this patient was not mentally normal prior to this near death clinical episode because his mother states that he was developmentally slow, his Head CT scan on 29 March 1985 showed the following "...a portion of the frontal pole appears to be filling the anterior fontanelle...  This study suggestive of increased intracranial pressure, although the etiology can not be determined from this examination...", which was thought to represent increased intracranial pressure by Dr. [G], and his head circumference was increasing at an increasing rate from birth until his Jan 1986 (see attached Head circumference chart with the 29 Jan 1986 data added).  These findings all indicate that this patient had an abnormality within his brain prior to his episode of near death in Jan 1986.  I understand that this patient's father was exposed to Agent Orange in Viet Nam and that there is a positive association between Agent Orange exposure and central nervous system defects/neural tube defects/all forms and manifestations of spina bifida as supported by the Institute of Medicine 1996 and 1998 Veterans and Agent Orange updates.  

Thirteen of the sixteen or 81% studies below, from the 1998 update, show an Estimated Risk of greater 1 which means that nervous system/neural tube defects/all forms and manifestations of spina bifida occurs more often in siblings of exposed individuals than the rest of the population.  Furthermore, the table includes three studies in which these [sic] is a statically [sic] significant association between nervous system defects/neural tube defects/ all forms and manifestations of spina bifida and Agent Orange as supported by the fact that the entire range of the confidence interval in these three studies in above 1.  

	Table 9-1 Selected Epidemiologic Studies - Neural Tube 	Defects...  

It is my opinion that this patient had a brain defect prior to his 1986 near death episode and that this brain defect contributed substantially to his current mental deficits and that these defects are due to his parent's exposure to Agent Orange for the following reasons:  

1.  His head CT findings of 1985 are consistent with the spectrum of findings that I would expect to see in a patient with Central nervous system defects/neural tube defects secondary to Agent Orange.  In fact this patient had "...a portion of the frontal pole appears to be filling the anterior fontanalle..." which is very consistent with magalencephaly, which is described below in the neurulation defect sub-classification of Neural tube defects (see Greenberg below).  It is my opinion that this patient's abnormal Head CT finding in 1985 were likely due to the spectrum of terms central nervous system defects/neural tube defects/all forms and manifestations of spina bifida and that these defects were likely due to the parent's exposure to Agent Orange.  This is a serious brain defect and therefore likely substantially contributes to his current disabilities.  

6.7 Neural tube defects

CLASSIFICATION 
Various classification systems exist, this one is adapted from Lemire55.  
	1. Neurulation defects: non-closure of the neural tube results in 	open lesions 
		A.	craniorachichisis: total dysraphism.  Many die as 			spontaneous abortion 
		B.	anencephaly: AKA exencephaly.  Due to failure 			of fusion of the anterior neuropore.  Neither 				cranial vault nor scalp covers the partially 				destroyed brain.  Uniformly fatal.  Risk of 				recurrence in future pregnancies: 3%
		C.	meningomyecocele: most common in lumbar 				region 
			1. myelomeningocele (MM): see page 153; 
			2. myelocele 
	2.  postneurulation defects: produces skin covered (AKA) 	closed lesions (some may also be considered "migration 	abnormalities", see below) 
		A. cranial 
			1. microcephaly: see below 
			2. hydranencephaly: loss of significant portion of 			cerebral hemispheres which are replaced by CSF. 			Must be differentiated from maximal 					hydrocephalus (see page 174)
			3. holoprosencephaly: see below 
			4. lissencephaly: see below 
			5. porencephaly: see below to distinguish from 				schizencephaly 
			6. agenesis of corpus callosum: see below 
			7. cerebellar hypoplasia/Dandy-Walker 					syndrome: see page 148 
			8. macroencephaly AKA megalencephaly: see 				below

		B. spinal 
			1. diastematomyelia, diplomyelia: see Split cord 			malformation, page 160 
			2. hydromyelia/syringomyelia: see page 338 

2.  The patient had an abnormally enlarging head circumference prior to his near death episode in Jan 1986, which is consistent with the spectrum of cranial problems associated with Neural tube defects. It is my opinion that this patient's abnormal head circumference was due to the spectrum of problems associated with terms central nervous system defects/neural tube defects/all forms and manifestations of spina bifida neural tube defects caused by Agent Orange and likely substantially contributes to his current disabilities.  

3.  The patient had developmental delay according to his mother prior to the Jan 1986 incident and developmental delay is consistent with megalencephaly according to Greenberg page 151 and that this developmental delay likely substantially contributes to his current disabilities.  

4.  Due to the severity of this patients disabilities he would likely best be placed in VA payment level III under CFR38. 

(emphasis original).  

Attached to the opinion letter was a chart entitled "BOYS: BIRTH TO 36 MONTH PHYSICAL GROWTH NCHS PERCENTILES" and the curriculum vitae for Dr. C. N. B.  His training and education includes earning his medical doctorate at the Uniformed Services University of the Health Sciences (USUHS), an internship and residency in radiology at The George Washington University Hospital, a clinical fellowship in neuroradiology at the University of Maryland, and a clinical research fellowship and guest researcher in neuroradiology at the National Institutes of Health (NIH) Laboratory of Diagnostic Radiology Research (LDRR).  His employment has included being the President and Director of Radiology Consulting, Deputy Director of Medical Services for the Paralyzed Veterans of America, Assistant Professor and Clinical Instructor of Radiology and Nuclear Medicine at USUHS, Neuroradiologist at Laurel Diagnostic Imaging, Staff/Senior Fellow at NIH/LDRR, Neurology Fellow at the University of Maryland Medical Systems, and Chief of Radiology at White River Indian Hospital.  His certifications include being a Senior Member of the American Society of Neuroradiology (ASNR), Board certified in Diagnostic Radiology and a Member of the National Board of Medical Examiners.  

The Board notes that the submission by Dr. C. N. B. did not include the definition of magalencephaly from Greenberg, Handbook of Neurosurgery 2001, referenced and relied upon in his opinion letter.  The Board, therefore, will supplement the record from the definition of magalencephaly from the 2001 Greenberg edition stating as follows: 

MACROENCEPHALY 

      AKA macroencephaly, AKA megalencephaly (not to be confused with macrocephaly, which is enlargement of the skull (see page 880).  Not a single pathologic entity.  An enlarged brain which may be due to: hypertrophy of gray matter alone, gray and white matter, presence of additional structures (glial overgrowth, diffuse gliomas, heterotopias, metabolic storage diseases...)  May be seen in neurocutaneous syndromes (especially neurofibromatosis).  

      Brains may weigh up to 1600-2850 grams.  IQ may be normal, but developmental delay, retardation, spasticity and hypotonia may occur.  Head circumference is 4-7 cm above mean.  The usual signs of hydrocephalus (frontal bossing, bulging fontanelle, "setting sun" sign, scalp vein engorgement) are absent.  Imaging studies (CT or MRI) show normal sized ventricles and can be used to rule out extra-axial fluid collections.  

In June 2003, the Board referred the claims folder for an opinion by a neurology expert at the VHA.  A July 11, 2003 opinion from neurologist B.N.G. reads as follows: 

GENERAL REMARKS: This is a specialist opinion for Compensation and Pension purposes.  The letter requesting this opinion states that it is in regard to questions regarding a case of the Veteran's child, who was born in March 1985.  The child had experienced an illness known as cardiomyopathy, a severe viral infection of the heart when nine months old.  The child had experienced cardiopulmonary arrest during that illness and suffered hypoxic cerebral injury, leaving the child severely neurologically impaired.  The child had spastic diplegia and was impaired in muscle control of his truck [sic], head, and neck, as well as all extremities.  

An April 2000 letter from a private physician reflects that the Veteran's child had a diagnosis of seizure disorder and cerebral palsy.  These were secondary following the cardiomyopathy.  The child had severe developmental delay and mental retardation and was confined with muscular atrophy diffusely and contractures to the arms and legs.  The child had tonic/clonic seizures daily and could not perform any activities of daily living.  A private medical opinion dated January 2003 included the opinion that the Veteran's child's condition "was due to the spectrum of problems associated with the term central nervous system defect/neural tube defect/all forms and manifestations of spina bifida neural tube defects..." An opinion is requested to: 

1.  What are the defining characteristics of spina bifida (spina bifida aperta)? 
2.  Identify all currently diagnosed chronic disorders of the Veteran's child's nervous and skeletal systems.  
3.  For each chronic disorder identified in #2, indicate whether, or not it is a form of spina bifida.  
4.  For each chronic disorder identified in #2, indicate whether, or not it is a manifestation of spina bifida.  
5.  It is further specified, "It is requested that the appellant not be identified by name in the opinion itself."  Therefore, I have not indicated the relevant Social Security Number in dictating this report and will not refer to the Veteran or his child by name in this report. 

REVIEW OF MEDICAL RECORDS:  The patient is not actually available for examination.  This is merely a review of the relevant records in the claims file and will answer the questions as requested.  

HISTORY:  The first question as to what the defining characteristics of spina bifida are: Spina bifida is a congenital condition resulting from failure of the neural tube to close normally which usually happens in the third to fourth week of prenatal development in the uterus.  Spina bifida generally refers to those cases in which the spinal cord does not close correctly but has a deficit.  I will refer to open spina bifida or spina bifida aperta because that appears to be the relevant condition that is in question here.  There is also a condition spina bifida occulta in which there is not actual protrusion of neurologic tissue through the bony defect and this is often asymptomatic and is not at issue in this case, and I will not discuss it further.  In spina bifida there is a bony defect in the spinal column or perhaps in the skull and either the meninges will herniated through this defect, or both meninges and neural tissue such as nerve roots in the spine or perhaps brain tissue in the case of a skull defect, will actually herniated through the opening in the bone.  

I will quote from the Nelson Textbook of Pediatrics, 15th Edition, published by W.B. Saunders.  This edition was published in 1996.  "Meningocele which is one form of open spina bifida is formed when the meninges herniated through a defect in the posterior vertebral arches.  The spinal cord is usually normal, and assumes the normal position in the spinal canal although there maybe tethering syringomyelia or diastematomyelia.  A fluctuant midline mass that may transilluminate occurs along the vertebral column usually in the low back.  There may be an association with hydrocephalus in some cases."  To quote from this section on myelomeningocele, this is more severe because there is actually neural tissue that is herniated through bony defect.  The clinical manifestations include dysfunction of many organs and structures, including the skeletal skin and genitourinary tract in addition to the peripheral nervous system and the central nervous system.  A myelomenigocele can be located anywhere along the neuroaxis, but the lumbosacral region accounts for at least 75% of the cases.  The extent and degree of the neurologic depend on the location.  A lesion in the low sacral region accounts for at least 75% of the cases.  The extent and degree of the neurologic deficit depends on the location ...  A lesion in the low sacral region causes bowel and bladder incontinence and anesthesia in the peroneal area but no impairment of motor function.  

The newborn with a defect in the mid-lumbar region typically has "a sack-like cystic structure covered by a thin layer of partially epithelialized tissue ..."  

An examination of the infant shows a flaccid paralysis of the lower extremities and absence of deep tendon reflexes, a lack of response to touch and pain and a high incidence of postural abnormalities of the lower extremities, including clubbed feet and subluxation of the hips.  Constant urinary dribbling in a relaxed anal sphincter may be evident.  

Hydrocephalus in association with a type II Chiari defect develops in at least 80% of patient's with myelomeningocele.  Generally, the lower the deformity in the neuroaxis, the less likely will be the risk of hydrocephalus.  Ventricular enlargement may be indolent and slow-growing or it may be rapid causing a bulging anterior fontanel, dilated scalp veins, a setting sun appearance of the eyes, irritability, and vomiting associated with increased head circumference.  Not infrequently infants with hydrocephalus in the Chiari II malformation develop symptoms of hindbrain dysfunction, including difficulty feeding, choking, stridor, apnea, vocal cord paralysis, pooling of secretions, and spasticity of the upper extremities which, if untreated, can lead to death.  

Encephalocele (Nelson's Textbook of Pediatrics, p. 1679). There are two major forms of dysraphism affecting the skull resulting in protrusion of tissue through a bony midline defect called cranium bifidum.  A cranial meningocele consists of a CSF-filled meningeal sac only, and a cranial encephalocele contains the sac plus cerebral cortex, cerebellum or portions of the brain stem.  The cranial defect occurs most commonly in the occipital region at or below the inion but in certain parts of the world frontal or nasofrontal encephaloceles are more prominent.  Infants with a cranial encephalocele are at increased risk for developing hydrocephalus due to aqueduct stenosis, a Chiari malformation, or the Dandy-Walker syndrome.  Examination may show a small sac with a pedunculated stalk or a large cyst-like structure that may exceed the size of the cranium.  The lesion may be completely covered with skin but areas of denuded skin can occur ...  

Children with a cranial meningocele generally have a good prognosis, whereas patient's with an encephalocele are at risk for visual problems, microcephaly, mental retardation, and seizures.  Generally, children with neural tissue within the sac and associated hydrocephalus have the poorest prognosis.  Finally, there is anencephaly.  The anencephalic infant presents a distinctive appearance with a large defect of the calvaria meninges and scalp associated with a rudimentary brain ...  

(Nelson's, p. 1680)  Because it is clear that the Veteran's child considered in this case does not have anencephaly.  Those children rarely survive very long beyond birth."  

So that is the response to the first question about the defining characteristics of spina bifida in its different manifestations.  

The second question is, "Identify all currently diagnosed chronic disorders of the Veteran's child's nervous and skeletal systems."  

As to the skeletal system there is really not mention of specific anomalies.  

With regard to the child's nervous system, although not strictly neurological diagnosis:  

1.  The child is status post a cardiomyopathy which was believed secondary to viral myocarditis occurring when the child was nine months of age. 
2.  The child is status post cardiopulmonary arrest secondary to the cardiomyopathy.  The records that are in the claims file show that the child when being treated for the cardiomyopathy and after being hospitalized in pediatric intensive care unit, did go into cardiac and pulmonary arrest and was difficult to resuscitate responding only to intracardiac epinephrine.  
3.  Hypoxic ischemic cerebral injury resulting from the cardiopulmonary arrest which occurred in January of 1986 which is diagnosis No. 2, already mentioned.  
4.  Spastic diplegia elsewhere referred to in the record as spastic quadriparesis which is secondary to diagnosis No. 3, the hypoxic ischemic cerebral injury.  
5.  Seizure disorder, which again, appears to be secondary to the hypoxic cerebral injury which is diagnosis No. 3.  

Generalized encephalopathy manifested by severe cognitive impairment, unintelligible speech, lack of control of the bowels and bladder according to a letter from the Veteran's child's doctor dated April 7, 2000, which is in the claims file and which was also cited in the request for a specialist opinion already quoted.  

Question three requested for the opinion is for each chronic disorder identified, indicate whether, or not it is a form of spina bifida.  Spina bifida can produce symptoms such as spastic quadriparesis, a seizure disorder and encephalopathy as already mentioned in my response to question 1.  However, the history of this child's problems is most consistent with these chronic disorders being secondary to the cardiopulmonary arrest producing hypoxic cerebral injury and this was related to cardiomyopathy that the child suffered and was treated for in January of 1986 when the child was nine months of age.  The records from the neonatal period do indicate that the child was not entirely normal at the time the child was born.  A CT scan of the head done at two days of age showed fullness of the anterior fontanelle; however, there was not actually hydrocephalus.  The radiologist said that these findings were consistent with some increase in intracranial pressure, although no specific etiology could be identified from the radiological images.  The child was born as a full-term delivery by a vaginal delivery for which no complications were mentioned on the records from that delivery and the APGAR scores at one minute was 6, and the APGAR at five minutes as also 6, which is a low score.  The baby weighed 6 pounds 12 ounces but was felt to be small for his gestational age.  Additionally, as a newborn, the Veteran's child was observed to be hypoglycemic.  However, the infant did not have a prolonged hospitalization at that time but was apparently discharged within a few days to home and there is no mention of further symptoms or complaints requiring medical attention until about three weeks before the admission in January of 1986 when the infant had some systemic signs of infection and was seen several times by a doctor who treated him with antibiotics prior to becoming more ill and being found to have a severely enlarged heart and requiring ventilation and admission to an intensive care unit in January of 1986 when the child was nine months of age.  

Now, although the child had an abnormal CT scan in the neonatal period with fullness of the anterior fontanelle, and there is a mention that part of the frontal poles of the brain was protruding into the anterior fontanelle area.  But it is not abnormal for a newborn baby to have a fontanelle, that is, that does not constitute a developmental skull defect and there is no mention of an actual skull defect which might be an indication of a spina bifida type of condition that is an actual dysraphism with an encephalomeningocele.  So, this CT scan in itself does not provide evidence of a condition that would fall into the category of spina bifida, although it does suggest that the child in the neonatal period had some increased intracranial pressure.  Some note from the child's admission in January of 1986 when he was severely ill state as far as his development, he could sit without supports at six months, turn over back to front and reverse, and was able to reach for toys, and had been eating table food prior to that illness which he experienced at about nine months of age.  So, there is not really documentation that the child was experiencing developmental delay prior to this illness that he suffered at nine months of age.  

So, in conclusion, I would have to say that for the chronic disorders which were mentioned in response to item 2, that in this case they do not seem to be manifestations of spina bifida, but rather, seem to be related to the child's cardiopulmonary arrest that he suffered at the age of nine months as a result of a cardiomyopathy and are not manifestations of spina bifida, as such.  

Item #4 is whether the chronic disorders are manifestations of spina bifida, I think the chronic disorders that are mentioned in this particular case of this child are not a form or manifestation of spina bifida, but seen [sic] most plausibly to be attributable to the child's cardiopulmonary arrest due to his cardiomyopathy that he suffered at nine months.  While there is some documentation that the child did not have completely normal neurologic function when he was born, and had an abnormal CT scan at that time.  There is not documentation specifically that he had a condition which would fall under the definition of spina bifida.  I think that is all I can say in regard to the questions which I am asked to address in this opinion.  

Attached to the VHA opinion were definitional sections from Chapter 542 of Nelson's Textbook of Pediatrics, 15th edition (1996), entitled Congenital Anomalies of the Central Nervous System.  A later received curriculum vitae indicates that she earned her medical doctorate at the University of Miami.  She is board certified in neurology.  Her occupational experience includes an internship at St. Elizabeth Hospital, a residency in neurology at Dartmouth-Hitchcock Hanover, a fellowship in neurology in GeriNeuro at the Boston, Massachusetts, VA Medical Center (VAMC), a staff neurologist at the Newington, Connecticut VAMC, Clinical Staff Assistant at Hartford Hospital, and Assistant Clinical Professor in the Department of Neurology at the University of Connecticut.  

A January 2004 rebuttal opinion letter from Dr. C. N. B. stated as follows: 

At your request, I have re-reviewed this patient's medical records for the purpose of making a medical opinion concerning his brain disorder.  I have paid particular attention to the recent 6-page opinion by Dr. Greenspan (Dr. G).  I note that Dr. G provides a nice summary of the findings in spina bifida, which includes "...an association with hydrocephalis...[and] Ventricular enlargement may be indolent and slow-growing...bulging the anterior fontanel ... increased head circumference...".  I also note that Dr. G. in her answers to the questions, that she was presented, that she basically stated that [t]he CT scan was not abnormal and that the scan by "...in itself does not provide evidence of a condition that would fall into the category of spina bifida..." 

I disagree with her opinion and have discounted her assessments for the following reasons:  

1.  The initial CT scan was abnormal as dictated by the radiologist.  If Dr. G would like to interpret the scan differently than this scan should be obtained and shown to her for a change in interpretation.  Please note that Dr. G did not correlate the CT findings with the clinical record that shows that his patient had a head circumference that was greater than 50% of children for age and that this circumference was increasing in percentage such that it measured 80% at 10 months of age (see attached chart).  
2.  I do not think that Dr. G had the entire record to review because she infers that the patient's problems originate from the Jan 1986 episode of hypoxic injury when the records shows that the patient clearly had lethargy almost a year earlier on [redacted] March 1985 (one day after birth).  It should also be noted that the CT scan spoken about in point 1 above was taken one day later on [redacted]March 1985, therefore this patient's clinical lethargy, CT scan findings, and head circumference changes all occurred near birth and significantly predated the hypoxic injury of Jan 1986 that Dr. G attributes this patient's current problems.  
3.  While Dr. G acknowledges that the patient had "...some documentation that the child did not have a complete normal neurological function when he was born, and had an abnormal CT scan at that time.  There is no documentation specifically that he had a condition which would fall under the definition of spina bifida..." she does not explain why or how these findings are inconsistent with spina bifida or what other diagnosis she would offer to explain the abnormalities or why it is not at least as likely as not that a newborn patient with symptoms and signs of increasing percentile head circumference, lethargy, and abnormal CT scan could not represent the first signs and symptoms of a spinal bifida.  
4.  Dr. G does not provide any literature to support her opinion that a newborn patient with symptoms and signs of increasing head percentile circumference, lethargy, and abnormal CT scan are not early sings [sic] and symptoms of spinal bifida. In fact, the literature that she quotes actually supports my opinion because she states the following: "... an association with hydrocephalis ...[and] Ventricular enlargement may be indolent and slow-growing...budging the anterior fontanel...increased head circumference..." which is totally consistent with the record which refers to hydrocephalis (which is often manifest by increasing percentile head circumference and an abnormal CT scan), the abnormal CT findings and the clinical findings of lethargy.  
5.  Finally, she does not comment on my previous opinion, which also makes me think that she did not have the full record to review.  

In summary I do not see anything in the recent opinion by Dr. G that would make me change my previous opinion because I have discounted Dr. G's opinion for the above stated reasons.  

In July 2004, to insure the duty to assist has been met, the Board requested opinion an IME opinion.  A July 15, 2004 opinion letter from A.L.C., M.D., opines as follows: 

Per your request, I have reviewed Claim File X XX XXX XXX and all supporting documents contained therein including but not limited to: 

Hospital Records  
Private Physician Records (Primary care physician and specialists)  
Home Health Records  
Independent Medical Evaluation (2003, 2004) 
VA Physician Report (2003) 
Radiology Reports 

In addition, I have reviewed selected medical literature on Spina Bifida (references listed at the end of this opinion).  Essentially, I have been asked to provide an opinion regarding the following issues: 

(1) What are the defining characteristics of "spina bifida" (spina bifida aperta)?  
(2) Identify all currently diagnosed chronic disorders of the Veteran's child's nervous and skeletal systems.  
(3) For each chronic disorder identified in (2), indicate whether or not it is a form of spina bifida  
(4) For each chronic disorder identified in (2), indicate whether or not it is a manifestation of spina bifida  

The available history reveals the following: 

The patient (J.H.) was born [redacted] March 1985 at 38 weeks gestation to a 33 year old G3PD via vaginal delivery.  APGAR scores were 6 at 1 minute and 6 at 5 minutes.  Neonatal depression at the time of delivery was felt to be secondary to narcotic medication administered to the mother, and the patient responded well to Narcan.  On 28 March 1985, he was noted to be lethargic and was found to be hypoglycemic. On March 29, 1985, he underwent a CT scan of the head without contrast.  These films are not available for my review; however, the scan reportedly showed "...The anterior fontanelle is full.  Specifically, a portion of the frontal pole appears to be filling the anterior fontanalle ...  No hydrocephalus is present.  The study is suggestive of increased intracranial pressure, although, the etiology can not be determined from this examination."  There is no report of any follow-up scan done at that time.  No other records are available from the neonatal admission except the neonatal discharge summary sheet.  However, according to the history and physical done at the time of the patient's admission to University Medical Center for his viral cardiomyopathy, "...Nursery course complicated by a "blood infection" & the pt remained in the nursery for 10 days for IV antibiotics."  Over the course of the next 2 months, according to private physician records, J.H.'s head circumference was at the 75th percentile but the anterior fontanelle was open.  He had a repeat CT head.  Again, films are not available, but according to the physician's notes, there was no hydrocephalus present.  At four months of age, there is another note that the head circumference was still 75th percentile.  

It appears that J.H. did relatively well until January 1986 when at the age of 9 months, he developed a viral illness for which he was admitted to the local hospital.  He was subsequently transferred to University Medical Center (UMC) with a suspected viral cardiomyopathy.  According to the history and physical done at that time, J.H. had met the following milestones: sat without support at 6 months, able to turn over back to front and reverse, was reaching for toys, and was eating table food.  Shortly after arrival to UMC, as a complication of his cardiomyopathy, J.H. developed shock, bradycardia, and cardiopulmonary arrest that responded only to intracardiac epinephrine (Discharge summary dated 2/6/86).  He was subsequently felt to have suffered hypoxic-ischemic brain injury.  

Other documentation from the claims file: 

1/31/86: CT of the head without & following contrast: "...generalized cerebral atrophy...no other intracranial abnormalities..."  
10/26/89: letter from private physician describes J.H.'s condition as "severely neurologically impaired...spastic dyplegia...impaired in muscle control...seizures...recurrent urinary tract infections"  
9/17/99: CT examination of the head demonstrates no abnormality  
7/20/00: Clinic note from pediatric neurologist documenting chronic organic brain syndrome, intractable seizures, hyperflexia, and spasticity.  

With regard to the question asked in your letter, my opinion is as follows: 

(1)  Spina bifida is a neural tube defect caused by incomplete closure of the spinal column during the first month of conceptual life.  This can result in a spectrum of disorders that can range from an opening in one or more of the vertebrae without damage to the spinal cord (spina bifida occulta) to an opening in the vertebrae with protrusion of the meninges and/or the spinal cord itself (spina bifida manifesta or aperta). These may vary in location and occur anywhere along the neuroaxis with the most common location involving the lumbosacral spine.  When the cranial area is involved these are referred to as cranial meningocele (meninges only) or encephalocele (meninges plus cerebral tissue) and may be located in the occipital or frontal regions. In the case of anencephaly, the most severe spinal dysraphism, there is absence of the calvarium, scalp, and cerebrum.  For the purpose of this opinion, further reference to spina bifida will refer to spina bifida aperta unless otherwise specified.  Spina bifida can have many associated complications including: paralysis, spasticity, loss of bowel and bladder control, hydrocephalus, seizures, cognitive impairments, and learning problems.  Spina bifida is a congenital problem that is present from birth and in most cases, signs and symptoms are also present at birth.  An imaging study (preferably magnetic resonance imaging) of the affected area can rapidly confirm the diagnosis even in the absence of clinical signs as is the case of spina bifida occulta.  

(2)  This patient's birth was uncomplicated; however, he had documented lethargy related to transient hypoglycemia.  This was appropriately evaluated and he was ultimately treated with antibiotics for an infection.  His CT head at birth was reported as abnormal due to fullness of the anterior fontanel.  However, this was not diagnostic of hydrocephalus.  The patient had follow-up CT two months later that showed no evidence of hydrocephalus and in the absence of placement of a shunt, one would expect that congenital hydrocephalus would still be present and in fact would have worsened over that period of time.  At the time of his admission for viral cardiomyopathy, he was appropriately meeting developmental milestones.  This would suggest the absence of cognitive impairment and developmental delay prior to the cardiomyopathy.  Unfortunately, J.H. suffered a severe hypoxic cerebral insult as a result of the arrest resulting in cognitive impairment, muscle weakness, seizures, spastic diplegia/spastic quadriparesis, unintelligible speech, and recurrent urinary tract infections.  It would appear from the records available that these are the current chronic conditions of the Veteran's child.  

(3)  Spina bifida can have many associated clinical conditions and sequelae including each of the chronic conditions of the patient in question.  However, as all of these conditions followed the hypoxic cerebral injury and none of them were present at birth, or documented as present at the time of his admission for the cardiomyopathy, it is unlikely that they are the result of spina bifida.  In addition, with the exception of the abnormal CT scan at birth, there is no other neuroimaging that suggests a primary CNS abnormality.  Even this CT scan is not consistent with failure of closure of the neural tube as the anterior fontanel is a normal physiologic finding in the newborn.  So, I do not feel that this represents a form of spina bifida.  

(4)  While each of the patient's chronic conditions may represent a complication or manifestation of spina bifida, I do not feel that this is what they represent in this patient.  Rather, I feel that his chronic conditions represent residual deficits and sequelae of hypoxic injury given the chronological occurrence of events.  

The IME opinion letter indicates that Dr. C. is an instructor at the Departments of Neurology and Pediatrics, Division of Pediatric Neurology, at the University of Mississippi Medical Center.  

In an opinion letter dated May 2005, Dr. C. N. B. provided the following rebuttal opinion:  

I have re-reviewed this patient's medical records for the third time in order to make an opinion concerning his current brain damage.  

Special Knowledge: 

I have special knowledge in the area of the imaging of brain abnormalities, as I am board certified Radiology sub specialist and three Fellowship trained Neuro-Radiologist and I am a Senior Member of the American Society of Neuro-Radiology (ASNR).  I have performed and/or interpreted plain x-rays, CT scans, nuclear medicine scans, angiograms, PET scans and MRI scans on thousands of patient with brain disorders and I have correlated my findings with the clinical record.  This patient's case includes several of the above imaging studies. (attached C.V.).   

In my recent review of this case I noticed some new information from Dr. [C] and a new VA SSOC dated 20 April 2005.  

My first observation is that the SSOC and the opinion of Dr. [C] are inconsistent in that Dr. [C] states that Spina bifida can have many of the associated clinical conditions and sequ[e]lae including each of the chronic conditions of the patient in question where as the SSOC states "... child is not diagnosed with spina Bifida..."  I assume that this inconsistency has its origin in the fact that the SSOC's author is not a physician and is not capable of making the diagnosis of spina bifida or related forms and therefore the SSOC conclusions should be invalidated.  

I also note several inconsistencies in the report by Dr. [C].  She states that the patient had an abnormal CT scan in the face of lethargy but that i[t] was not diagnostic of hydrocephalus even though the radiologist stated "... suggestive of increased intracranial pressure..."  She does not explain her expertise in neruo-imaging [sic] or document that she reread the imagines [sic] in question.  She also does not provide any rationale that does not support an association between hydrocephalus and lethargy. In fact she fails to acknowledge the opinion of Dr. [G] of "...is suggestive of increased intracranial pressure..." and/or she does not attempt to attribute it to another cause and/or she fails to say how this abnormality is not due to a form of spina bifida.  She also states that this patient had multiple head circumference measurements that were increasing at an increasing rate consistent with the CT scan findings of increased intracranial pressure, which is consistent with a form of spina bifida.  

Dr. [C] also fails to provide any literature to support her hypothesis that increasing head circumferences and an abnormal head CT scan is not consistent with a form of spina bifida.  

I think that many of Dr. [C]'s incorrect opinions likely stem from her unfamiliarity with the neuro-imaging studies as I note she is an Instructor in pediatric neurology and therefore likely does not have any formal training in neuroimaging and/or she did not have the full record to review as she apparently overlooked or did not have the comments by Dr. [G]/longitudinal head circumference measurements and/or she does not understand the full spectrum of the forms of spina bifida and/or she does not understand the VA concept of benefit of the doubt as it relates to the terms of "as likely as not."  

In summary, I have discounted the recent SSOC and the opinion of Dr. [C] for the reason stated above and I do not find any new information in the record that would make be [sic] change my previous two opinions.  

In June 2005, an opinion letter was authored by H.M., M.D., opinion stating as follows: 

I have reviewed the patient's medical records and accompanying statements by Dr. [B] and [C].  

Special Knowledge: I am board certified Radiologist with specialty training and certification in Pediatric Radiology.  I have completed dual residencies in Pediatrics, followed by Radiology with fellowship training in Pediatric Radiology and while on active duty, served as the Chief of Pediatric Radiology at Walter Reed Army Medical Center.  In addition to having been the primary care provider for hundreds of pediatric patients, I have performed and/or interpreted various imaging studies on thousands of pediatric patients, to include plain film, CT and MRI.  

While it is unclear to what extent [the patient's] current neurologic deficits are congenital, it is clear that he was neurologically abnormal from birth.  His APGARS were low at 6 and 6, and although this was attributed to maternal narcotics, there is no objective way to establish this.  

Additionally, the mother describes developmental delay and a head CT read by Dr. M.L.S. [G] in day 2 of life describes a "portion of the frontal poles ... filling the anterior fontanelle" and "findings suggestive of increased intracranial pressure."  The presence of the frontal poles within the fontanelle is significant because with normal intracranial pressure, the fontanelle should be flat.  Other than increased intracranial pressure, the only other reasonable etiology for the finding would be encephalococele, which is also congenital abnormality and falls into the category of neural tube defects.  

The patient's growth chart also supports the diagnosis of intracranial pressure in that the head circumference increased from 75 percentile at birth and 8 weeks, to 80th percentile at 4 months, while his length and weight remained relatively stable at the 30th and 60th percentiles, respectively.  

Lastly, a head CT obtained two weeks following the cardiac arrest, read by Drs [M and R], showed "generalized atrophy ... without infarction."  The absence of CT evidence of infarction, which is expected sequelae of lack of oxygen to the brain, raises the possibility that the CT abnormality (generalized atrophy) predated the ischemic event, particularly when the optimal time for imaging hypoxic brain injury is after 2 weeks.  Typically, "the repeat scan in 14 days will show a return to near normal in those patients who will have relatively mild deficits, whereas cystic or hemorrhagic parenchymal degeneration and progressive atrophy indicate a more guarded prognosis."  (Barkovich, Pediatric Neuroimaging)  None of these findings were described on the CT.  

I have also reviewed the expert opinions of Dr.'s [B and C].  

I disagree with Dr. [C] for several reasons.  She neglects to mention the increasing head circumference, fails to acknowledge the developmental delay as described by the mother.  She describes normal developmental milestones, but nowhere in the record is a full developmental assessment.  Additionally she states that an "anterior fontanelle is a normal physiologic finding in the newborn."  This is correct.  But what was described on the initial head CT is much more than a physiologically normal fontanelle; the frontal portions of the brain were described as filling the anterior fontanelle.  That is not a normal finding and is most likely what lead the interpreting physician to suggest the presence of increased intracranial pressure.  Finally, Dr. [C] contradicts herself and her own argument stating that "spina bifida can have many associated clinical conditions and sequela including each of the chronic conditions of the patient in question."  

I agree with Dr. [B]'s conclusion that the lethargy described in the newborn period, the abnormal head CT, increasing head circumference, and developmental delay are likely manifestations of spina bifida and contribute substantially to the current disabilities.  

Please feel free to contact me with any questions. 

II. Factual determinations

The Veteran's child was born on March [redacted], 1985 at Golden Triangle Regional Medical Center (GTRMC).  A "PHYSICIAN'S RECORD OF NEWBORN" noted that the child was treated "FOR NEOTAL DEPRESSION 2d TO DEMERAL [PATIENT] RESPONDED WELL TO NARCAN. APGAR 6/6."  On March 28, 1985, he was noted to be "LETHARGIC & HYPOTHERMIC" otherwise described as "INFANT SLEEPY, BUT RESPONSIVE TO STIMULATION."  He had a "GOOD RESPONSE" to intravenous medication (IV) and continued to have his blood glucose monitored.  A March 29, 1985 CT scan of the head was interpreted by radiologist M.L.S.G., M.D., as follows: 

CRANIAL CT: (without contrast enlargement) 

The study was done without contrast enhancement. Five millimeter contiguous tomographic slices were obtained through the cranium. There are no focal intracranial defects. No subdural effusions are apparent. There is no dilation of the intracerebral ventricular system. The anterior fontanelle is full. Specifically, a portion of the frontal poles appears to be filling the anterior fontanelle.  

OPINION: 

1. No hydrocephalus is apparent.  
2. The study is suggestive of increased intracranial pressure, although, the etiology can not be determined from this examination.  

The child was discharged on April 9, 1985, with a diagnosis of "Newborn, term living male, borderline, small for gestational age" and "Hypoglycemia."  It was noted that a lumbar puncture was performed on April 1, 1985.  

The child's 4-week follow-up visitation on April 24, 1985 noted that his head circumference (HC) was at the 75th percentile with his anterior fontanel open and soft.  Otherwise, an evaluation of his other bodily systems, including neurological and musculoskeletal, were noted as "OK."  His 8-week follow-up visitation, dated May 18, 1985, noted blisters in the mouth.  An examination conducted on May 22, 1985 again noted an HC at the 75th percentile with an open anterior fontanelle.  There was also a notation of slight "sunset" eye appearance.  A CT of the head was ordered.  A July 26, 1985 clinical record noted HC at the 75th percentile and noted that he was still with sunset eyes.  An evaluation of his other bodily systems, including the head, fontanelles, neurological and musculoskeletal, were noted as "OK."  He was given an assessment of rule out (R/O) hydrocephalus noting that his head CT scan demonstrated no significant abnormalities (NSA).  A September 8, 1985, examination only noted the presence of conjunctivitis.  A clinical evaluation on October 15, 1985 noted that examination of the head, fontanelles, neurological and musculoskeletal systems were "OK."  On January 9, 1986, he was treated for purulent rhinitis.  On January 13, 1986, he was assessed with bronchitis.  

On January 15, 1986, the child was admitted to GTRMC due to upper respiratory congestion, decreased urination and an inability to tolerate oral feedings.  On admission, he was noted to have the usual childhood illnesses with no significant injuries.  His physical examination was significant for a soft anterior fontanelle, decreased skin turgor, somewhat sunken eyes, bilateral rhonchi, and faint rales.  He was placed on IV fluids and given antibiotics based upon diagnoses of pneumonitis and dehydration.  A chest x-ray demonstrated gross cardiomegaly.  He was referred to the University of Mississippi Medical Center (UMC) for suspected cardiomyopathy.  

On January 16, 1986, the child was admitted to the UMC.  His admission history noted that the child "had been doing well until about three weeks prior to admission when he developed cold-like symptoms, fever, nasal congestion and a slight cough."  Another intake record noted that the child was in his "usual state of excellent health" until he developed his cold symptoms.  His past medical history was recorded as follows:  

Feeding: ? Prosebee 
	Prior to illness pt eating table food 
G& D:  Pt sat [with] support @ 6 mo, turns over, back to front & reverse, reaches for toys 

The child's initial physical examination showed him to be "normocephalic."  He was immediately intubated with chest x-ray examination showing marked cardiomegaly and pulmonary edema.  A 2D echocardiogram showed dilated left ventricle, left atrium, right ventricle, and poor left ventricular contractility.  An electrocardiogram (EKG) showed an axis of +60 and positive for T waves in V1 with deep S waves.  He was begun on Dopamine, Nipride, Lasix and Cefuroxime.  However, he developed shock, bradycardia with PVC's and had a full cardiopulmonary arrest.  He failed to respond until intracardiac Epinephrine was given.  Due to a lethargic mental status, a neurological workup was obtained.  A head CT scan, dated January 31, 1986, was interpreted by radiologist Drs. M. and R. as follows: 

CLINICAL INFORMATION: 9 month old black male with probable hypoxic ischemic brain injury. S/P cardiopulmonary arrest...  

CT OF THE HEAD WITHOUT & FOLLOWING CONTRAST: 

There is a slight amount of generalized cerebral atrophy.  No mass effects, hypodense areas suspicious for infarction, or evidence of midline shift is seen.  No other intracranial abnormalities are identified. 

An electroencephalogram (EEG) showed diffuse slowing indicative of a generalized cerebral dysfunction.  There were no epileptiform activities noted, but the child had been observed to have some seizure activity two days after the cardiac arrest.  A lumbar puncture was normal.  He was placed on Phenobarbital for his seizure activity, and required continuous nasoduodenal feedings due to poor suck and swallow reflexes.  He was discharged with diagnoses of cardiomyopathy, status post cardiopulmonary arrest, and hypoxic cerebral injury.  

An October 26, 1989 letter from R.L.B., M.D., of the Columbus Children's Clinic, stated as follows: 

I have followed [the Veteran's child] since his birth on 3/[redacted]/85.  [He] experienced an illness known as cardiomyopathy when he was 9 months old.  This is a severe viral infection of the heart.  [He] had a cardiopulmonary arrest during his illness and suffered hypoxic cerebral injury.  This has left him severely neurologically impaired.  He presently has spastic dyplegia and is impaired in muscle control of this trunk, head, and neck as well as all extremities.  He suffers seizures which require daily antiseizure medication.  [He] also has recurrent urinary tract infections which require treatment frequently.  

[His] daily medications as well as his frequent trips to the physician and his future rehabilitation cost are expected to be extremely high.  

The remainder of the child's medical records demonstrates severe developmental delay with neurologic impairment, impaired muscle control and seizure activity.  A CT of the head on September 17, 1999 was interpreted by radiologist P.S. as follows: 

CT HEAD WITHOUT CONTRAST: 09/17/99  

Multiple computerized tomograms of the head demonstrate the cerebral ventricular system to be normal in appearance. Specifically, no evidence of hydrocephalus or shift of midline structures can be identified. No infarction or hemorrhage is present. No evidence of a subdural hematoma is seen.  

CONCLUSION:  

CT examination of the head demonstrates no abnormality.  

An April 7, 2000 letter from P.S., M.D., stated as follows:  

[The Veteran's child] is a patient of mine.  He has a diagnosis of seizure disorder and cerebral palsy.  The diagnosis are secondary following a cardiomyopathy.  He has severe developmental delay and mental retardation.  He is confined with muscular atrophy, diffusely and contractures to arms and legs.  Several times a day, he has tonic/clonic seizures.  He cannot perform any activities of daily living.  He is incontinent of bowel and bladder.  His speech is not intelligible to anyone.  He takes physical therapy and occupational therapy with no changes, thus far...



III. Analysis

The Board finds that the preponderance of the evidence demonstrates that the Veteran's child does not have a form and/or manifestation of spina bifida.  

The Board reaches this conclusion on the following facts found: The child was born on March [redacted], 1985.  There is no dispute of record that his APGAR scores (appearance (color), pulse (heart rate), grimace (reflex, irritability), activity (muscle tone), and respiration (score reflecting condition of newborn) was abnormally low.  He was initially thought to be suffering from neonatal depression and responded well to Narcan.  See GTRMC "PHYSICIAN'S RECORD OF NEWBORN"; July 2004 opinion by Dr. C., p. 1.  His documented lethargy on March [redacted], 1985, was attributed to transient hypoglycemia for which he had a "GOOD RESPONSE" to IV treatment.  GTRMC "PHYSICIAN'S RECORD OF NEWBORN"; July 2004 opinion by Dr. C., p. 2.  

There is also no dispute of record that a CT scan of the head performed on March 29, 1985 was abnormal.  The interpreting radiologist found that the anterior fontanelle was full with a portion of the frontal poles filling the anterior fontanelle.  Drs. C. and M. agree that an anterior fontanelle is a normal physiologic finding in a newborn.  See July 2004 opinion by Dr. C., p. 3; June 2005 opinion by Dr. M., p.2.  The interpreting radiologist specifically diagnosed "[n]o hydrocephalus is apparent."  A follow-up CT of the head in approximately July 1985 is reported by the child's treating physician as showing no significant abnormalities.  Review of the child's medical records from his treating physicians indicate concern that the HC was in the 75th percentile, but that a considered diagnosis hydrocephalus was not borne out by CT scan results.  

The child's follow-up visitation records, dated April 24, 1985, May 18, 1985, July 26, 1985, September 8, 1985, October 15, 1985 and January 13, 1986, do not document any concerns that the child displayed developmental delay or cognitive impairment.  Rather, aside from the findings of HC at the 75th percentile, an open and soft anterior fontanel, slight "sunset" eye appearance and conjunctivitis, the child's clinical evaluations of his head, fontanelles, neurological and musculoskeletal systems were noted as "OK" for his first 9 months of life.  The lay history of developmental and cognitive status most contemporaneous in time to the hypoxic injury that occurred in January 1986 consists of a UMC intake assessment wherein the parent(s) reported as follows:  

Feeding: ? Prosebee 
	Prior to illness pt eating table food 
G& D: Pt sat [with] support @ 6 mo, turns over, back to front & reverse, reaches for toys 

Unfortunately, the child experienced a severe viral infection of the heart in January 1986 that lead to cardiopulmonary arrest with an hypoxic cerebral injury.  This event left him severely neurologically impaired with spastic dyplegia, impaired muscle control and seizures.  

Based upon the facts found, the Board places the greatest probative weight on the July 2004 opinion by Dr. C. as it discusses all the relevant evidence and information of record, and provides an opinion that is well analyzed and consistent with the known factual evidence of record.  

Further, beyond the above, as an Instructor in the Department of Neurology and Pediatrics in the Division of Pediatric Neurology at the University of Mississippi Medical Center, the Board finds that she is highly qualified to speak to the question at hand.  Dr. C. acknowledges all of the abnormal findings relied upon by Drs. B. and M. in arriving at a different conclusion, analyzes all of the findings in the context of all the relevant information and evidence of record, and references medical treatise materials as supplementing her own medical knowledge at arriving at her ultimate conclusion.  

Dr. C. concluded that there was no evidence of hydrocephalus documented in the child which is consistent with the radiologist interpretations of CT scans performed in March 1985 and July 1985.  She further concluded that there was no evidence of developmental or cognitive impairment that is consistent with the parent's recollections at the time of the UMC intake summary.  This finding is also consistent with the clinical records and October 26, 1989 letter from Dr. B. wherein he does not note any observable evidence of developmental or cognitive impairment during his first nine months.  Dr. C. also concluded that the child's current neurologic, musculoskeletal and neurologic impairments are due to his hypoxic cerebral injury.  This conclusion is consistent with the documented evidence of record to include the diagnoses of Dr. B., the physicians who treated the child for the hypoxic injury at UMC and the current treating physician Dr. S.  

The Board finds that the opinions offered by Drs. B. and M. hold less probative value as the basis for the opinions are not supported by the factual record.  First, the Board finds the credentials of both of these specialists as impressive but not any more so than Dr. C. 

Dr. B. argues that Dr. C's opinion should be given less weight based upon the fact that she does not have formal training in neuroimaging and has failed to review the actual CT scan themselves.  The Board finds that this reasoning is misplaced.  In his three opinions of record, Dr. B. recites the radiologist interpretations but does not give any indication that he reviewed the CT scan results himself.  Rather, like Drs. M., C. and G., Dr. B., this doctor has accepted the interpretation provided by the reviewing radiologist as a matter of fact.  All the specialist opinions are equal on this point, and none have determined that actual reading of the films are necessary to a determination in this case.  

Given that all of the examiners are relying on the radiologist interpretation, the Board fails to discern any reason why a neuroimaging specialist has better qualifications than a board certified pediatric neurologist for the particular facts of this case.  A specialty in neuroimaging may have some benefit if that specialist reviewed the actual CT head scans and reached a different conclusion as to findings by the radiologist.  As indicated above, however, all of the expert opinions rely on the same radiologist opinion of the CT head scan results.  Additionally, the basis for the diagnosis that the child in question has a form or manifestation of spina bifida is based upon clinical and not diagnostic findings that would appear better suited for an individual with the expertise of Dr. C.  

The opinions offered by Dr. B. are, quite simply, not based upon an accurate recitation of the evidence of record.  Dr. B. concludes that the child demonstrated a manifestation or form or spina bifida during his first 9 months based upon the following assumptions of fact:  

A. The child demonstrated lethargy on March 28, 1985; 
B. The child had an abnormal CT head scan on March 29, 1985; 
C. The child was developmentally slow during his first 9 months; and, 
D. The child had an increasing head circumference during his first 9 months 

The record is clear that the child demonstrated lethargy with low APGAR scores during his first two days after birth.  As indicated above, the child's treating physicians and Dr. C. attribute these findings to neonatal depression responding well to Narcan, and then an instance of transient hypoglycemia.  There is no other documented instances of lethargy in the child's first nine months of life.  Dr. B. offers no explanation as to how the treating physician's and Dr. C. have misdiagnosed the child on this point, undermining the medical opinion provided.   

The best that could be offered is Dr. M's argument that there is no objective way to establish that maternal narcotics was a cause of the low APGAR scores.  The factual evidence demonstrates that the child responded well to medication treatment with no documentation of any further episodes of lethargy during his first nine months.  On this point, the Board finds that Dr. B. has relied upon a factual assumption not supported by the factual record.  

Dr. B. next relies on the assumption that the child's abnormal March 1985 CT scan and increasing head circumferences evidenced a brain abnormality.  In the January 2003 opinion letter, Dr. B. made the following findings of fact and opinion: 

Facts, Rationale/Medical theory, Other Medical Opinions: 

[redacted] March 1985 Date of Birth 

28 March 1985 "...Infant noted to be lethargic & hypothermic at 1:00 AM today..." Dr. ? 

29 March 1985 Head CT scan "...a portion of the frontal pole appears to be filling the anterior fontanelle ...  This study suggestive of increased intracranial pressure, although the etiology can not be determined from this examination..."  Dr. [G]; 

16 Jan 1986 "...EEG showed diffuse slowing indicative of a generalized cerebral dysfunction..."  Dr. [W] 

29 Jan 1986 "...HC 48...1/18...has stiffness/slowing episodes - 3 seizures ... eyes midportion or ...deviated to R..A.  Probable hypoxic-ischemic brain injury with [increasing] head circumference-etiology unknown..." Dr. [P]; 

31 Jan 1986 "...There is a slight amount of generalized cerebral atrophy..." Drs. [M & R]; 

29 Oct 1989 "...9 months old suffered hypoxic cerebral injury..." Dr. [B] 

17 July 2000 "...This child has organic brain syndrome..." Dr. [E]; 

Dec 2002 Patient's medical history as remembered by mother "...Did [redacted] have any medical problems after he left the hospital in March/April 1985? Yes he was developmentally slow..." [EH]. 

Summary: 

In review of the record it is clear that this patient had a very serious illness in Jan of 1986, which resulted in shock, bradycardia with PVC's and cardiopulmonary arrest, and which further necessitated the use of intracardiac epinephrine for response.  It is also clear that this patient was not mentally normal prior to this near death clinical episode because his mother states that he was developmentally slow, his Head CT scan on [redacted] March 1985 showed the following "...a portion of the frontal pole appears to be filling the anterior fontanelle...  This study suggestive of increased intracranial pressure, although the etiology can not be determined from this examination...", which was thought to represent increased intracranial pressure by Dr. [G], and his head circumference was increasing at an increasing rate from birth until his Jan 1986 (see attached Head circumference chart with the 29 Jan 1986 data added).  These findings all indicate that this patient had an abnormality within his brain prior to his episode of near death in Jan 1986... 

It is my opinion that this patient had a brain defect prior to his 1986 near death episode and that this brain defect contributed substantially to his current mental deficits and that these defects are due to his parent's exposure to Agent Orange for the following reasons: 

1. His head CT findings of 1985 are consistent with the spectrum of findings that I would expect to see in a patient with Central nervous system defects/neural tube defects secondary to Agent Orange.  In fact this patient had "...a portion of the frontal pole appears to be filling the anterior fontanalle..." which is very consistent with magalencephaly, which is described below in the neurulation defect sub-classification of Neural tube defects (see Greenberg below).  It is my opinion that this patient's abnormal Head CT finding in 1985 were likely due to the spectrum of terms central nervous system defects/neural tube defects/all forms and manifestations of spina bifida and that these defects were likely due to the parent's exposure to Agent Orange.  This is a serious brain defect and therefore likely substantially contributes to his current disabilities.  

Conspicuously absent from Dr. B's January 2003 opinion, and his following opinions, is any discussion that the March 1985 CT scan of the head was interpreted as showing no hydrocephalus and that the CT scan of the head in July 1985 was interpreted as showing no significant abnormalities.  

The Board finds no opinion or rationale by Dr. B., or Dr. M., that would allow the Board to reconcile how they obviously overlooked material pieces of evidence.  Dr. B. reviewed Dr. C's opinion reciting this evidence, and offered no rebuttal argument.  On this point, the opinion by Dr. B. is severely flawed.  

Dr. B. also relies upon a factual proposition that the child was developmentally slow during his first nine months.  The particulars of the low APGAR scores immediately following birth have been discussed above.  A careful review of the record contains only one instance where the parents reported developmental delay.  This comes in the January 2003 report by Dr. B. reported as follows:  

Dec 2002 Patient's medical history as remembered by mother "...Did [redacted] have any medical problems after he left the hospital in March/April 1985? Yes he was developmentally slow..." [E.H.] 

The Board makes several observations on the above mentioned evidence:  

First, the mother's report, when taken at face value, holds very little, if any, evidentiary value.  The recollection is vague and does not offer a single example of how the child was observed to be developmentally slow.  It is also the product of a leading question.  Dr. B. accepts this vague statement as establishing, as a matter of fact, that the child had developmental delay. 

Second, this report is inconsistent with the report of lay history offered at the time of the child's UMC admission in January 1986 wherein the child was noted: 

Feeding: ? Prosebee 
	Prior to illness pt eating table food 
G& D: Pt sat [with] support @ 6 mo, turns over, back to front & reverse, reaches for toys 

This UMC report is consistent with the fact that the treating physician during the first 9 months did not document any observable signs of developmental delay or cognitive impairment.  The Board places the greatest probative weight on the lay history provided by the child's parents at the time of the UMC admission as more contemporaneous in time to the symptoms in question and in the context of seeking proper treatment of the child at the time.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarent has a strong motive to tell the truth in order to receive proper care). 

Furthermore, Dr. B. does not offer any rationale why he discounts the developmental milestones reported by the child's parents at the time of the UMC admission, or why Drs. G. and C. are incorrect in their conclusion that the child had met his developmental milestones.  

Thus, the Board finds that 3 of the 4 bases relied upon by Dr. B. at arriving at his opinion are based upon an inaccurate recitation of the factual record.  See Reonal, 5 Vet. App, at 460-461 (recognizing that a physician opinion based upon an inaccurate factual premise lessens its probative value).  The lethargy displayed upon birth has been attributed to medical causes other than a form of manifestation of spina bifida, the opinion inexplicably fails to acknowledge the diagnosis of no hydrocephalus on the March 1985 CT scan of the head, fails to acknowledge the normal CT head scan results of July 1985, and relies upon a parent's vague history of developmental slowness reported 7-years after the fact in the context of seeking benefits that contradicts a more reliable history provided contemporaneous in time to examiners to the time period in question to examiners requiring honesty to properly treat the child.  

The Board also observes that Dr. B. makes mistakes of fact in his opinion letters discounting the opinions of both Drs. G. and C.  He argues that neither doctors reviewed the entire record nor his opinions.  This argument is obviously false as reflected in the complete text the opinions by Drs. G. and C. that the Board has cited in full.  Rather, Drs. C. and G. did not find that the claimed lethargy and developmental slowness was demonstrated by the record.  The Board has also come to this conclusion based upon the facts found as reported by the child's treating physicians.  In his January 2004 opinion, Dr. B. argued that Dr. G. "basically stated that [t]he [March 1985] CT scan was not abnormal" and that she was interpreting it "differently" than the radiologist.  The opinion from Dr. G., however, included an extensive discussion of the "abnormal CT scan in the neonatal period" and accepted as fact the radiologist's interpretation.  

Dr. B. also argues that neither of the examiner's explained how the abnormality of the CT scan of March 1985 should not be deemed indicative of a form or manifestation of spina bifida.  Dr. G. opined that the abnormal CT scan was not indicative of hydrocephalus which is in exact agreement with the radiologist who interpreted the March 1985 CT scan.  Dr. C. referred to the normal CT scan of the head performed in July 1985 and discounted hydrocephalus.  Again, Dr. B. has selectively ignored that the radiologist found no hydrocephalus at the time of the March 1985 CT scan and that the CT scan findings in July 1985 were unremarkable.  As for the relationship between hydrocephalus and lethargy, Dr. C. offered opinion that the lethargy was due to transient hypoglycemia that is entirely consistent with the impression of the treating physician's at the time.  

Also, there is no dispute among any of the experts that the child's HC had increased from the time of his birth to the age of 9 months.  This factor was considered by Drs. G. and C. in arriving at their opinions.  The Board, upon review of the medical literature provided by the specialists, finds no basis on this fact alone to determine that the Veteran's child has a form or manifestation of spina bifida.  

The Board has also given careful consideration of the opinion offered by Dr. M.  Dr. M agreed with Dr. B's conclusion "that the lethargy described in the newborn period, the abnormal head CT, increasing head circumference, and developmental delay are likely manifestations of spina bifida and contribute substantially to the current disabilities."  Again, the Board has found that the assumptions of lethargy and developmental delay are incorrect based upon the facts found.  Dr. M. acknowledges the previous report of the child meeting developmental milestone at the age of 9 months, but argues that "nowhere in the record is a full developmental assessment."  For the reasons held above, the best evidence as to developmental milestones comes from the January 1986 UMC intake assessment.  

Additionally, Dr. M. does not acknowledge the interpretation of no hydrocephalus at the time of the March 1985 CT head scan nor the normal results from the July 1985 CT scan of the head.  So, as is the case with Dr. B's opinion, the Board finds that 3 out of the 4 assumptions underlying the opinion by Dr. M. are factually incorrect.  

The Board also disagrees with Dr. M's factual assertions that Dr. C. contradicted her opinion by stating "spina bifida can have many associated clinical conditions and sequelae including each of the chronic conditions in questions."  This quote is taken out of context, wherein Dr. C. continues "However, as all of these conditions followed the hypoxic cerebral injury and none of them were present at birth, or documented as present at the time of his admission for the cardiomyopathy, it is unlikely that they are the result of spina bifida."

The Board further finds that the opinions by Drs. B. and M. are ambiguous as to the actual diagnosis offered other than that the child manifests a form or manifestation of spina bifida.  Dr. M. argues that, with regard to the increased intracranial pressure, "the only other reasonable etiology for the finding would be encephalocele" while Dr. B. finds that the child's March 1985 CT head findings were "very consistent with magalencephaly."  As stated previously, neither examiner fully acknowledges the results from the CT scans of the head conducted in March and July 1985.  Additionally, neither examiner counters the following assertion by Dr. C.: "The patient had a follow-up CT two months (after the March 1985 CT scan) that showed no evidence of hydrocephalus and in the absence of placement of a shunt, one would expect that congenital hydrocephalus would still be present and in fact would have worsened over that period of time."  

Finally, Dr. B asserted that his training and experience were superior to that of Dr. G in interpreting the facts of this case.  However, that is a simple complaint without any satisfactory explanation.  The Veteran and his attorney have been supplied with the curricula vitae for Drs. G. and C. and have not identified any short comings that would make the opinions of these physicians less qualified.  In fact the Board is impressed with their credentials.  However, as discussed above, the Board is most impressed with their analysis, which covers all the relevant findings and integrates the known facts of this case with the applicable medical knowledge, unlike the medical opinion evidence that supports the claim before the Board. 

Based upon the above, the Board has determined that the preponderance of the evidence demonstrates that the Veteran's child does not have a form and/or manifestation of spina bifida.  Accordingly, it is concluded that the criteria for a monetary allowance under 38 U.S.C.A. § 1805 for a Vietnam veteran's child on account of spina bifida have not been met.  There is no doubt of material fact to be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b).  See also Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply when preponderance of evidence is against claim, as in this case).  

IV. Duty to assist and provide notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

An RO letter dated June 2008 fully complied with the notice content requirements. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Technically, the Board concedes that the VCAA notice in this case was not satisfied prior to the initial AOJ adjudication denying the claim.  This is so due to impossibility as the original AOJ determination was made prior to the passage of the VCAA by Congress.  

After fully compliant notice was provided in June 2008, the RO readjudicated the claim in a May 2009 supplemental statement of the case which cured the timing defect.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board has also considered the potential role of prejudicial notice error in this case.  Such a finding would be patently inconsistent with evidence of record.  In an August 2006 brief to the Court, the Veteran's counsel demonstrated full knowledge of the VCAA requirements and obtained a remand, in part, on VCAA notice error.  The Board is confident that, while this argument was being pursued, the Veteran's counsel nonetheless undertook his obligation to impart his knowledge of the VCAA notice requirements to his client.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The case at hand involves the medical treatment and diagnosis of the Veteran's child.  The claims folder includes the child's pertinent medical records, statements from the child's physicians, and expert medical opinions submitted by the Veteran.  There are no outstanding requests for VA to obtain evidence on behalf of the Veteran wherein he has authorized VA to do so.   

VA has also obtained medical opinions as necessary to substantiate the claim, as noted above.  In July 2003, the Board obtained a VHA specialist opinion based upon review of the claims folder.  This opinion was not favorable to the Veteran's claim, and the claimant responded with a rebuttal medical opinion.  In March 2004, the Board responded to the attorney's Privacy Act Information discovery request involving the VHA opinion.  

In July 2004, the Board re-reviewed the record and determined, in an effort to leave no doubt in this case, that the case was of such complexity and controversy that an IME opinion was required.  In August 2004, the Board provided the claimant and his attorney with a copy of that report, and provided them a 60-day period in which to provide additional evidence and/or argument.  The Veteran, through his attorney, responded by submitting two additional expert opinions.  

The Board takes note of the arguments advanced by the attorney that the Board, in obtaining an IME, has engaged in "development for denial" and that the process used by the Board in obtaining such opinions is "flawed."  It is also argued that the Board does not have the authority to obtain such opinions in the first instance due to its lack of developmental powers.  

In this regard, in light of the JMRs and the argument of the Veteran's attorney, additional development in the form of the IME was obtained in order to insure the duty to assist was fulfilled.  

Congress has statutorily authorized the Board to seek IME opinions when deemed necessary by the complexity and controversy of the case, and the Secretary has authorized the Board to seek VHA opinions.  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901.  The Federal Circuit Court has upheld the Board's power to both obtain such opinions and adjudicate the matter without RO review, provided that the claimant is provided a copy of the examination report and an opportunity to respond.  Disabled American Veterans, et.al, vs. Secretary of Veterans Affairs, 419 F.3d 1317 (Fed. Cir. 2005).  

The Board notes that the pro-claimant system aspect of this system is reflected by the policy that VA, and not the claimant, be required to pay for IME opinions.  As indicated above, the Board has had reason to question the underlying bases for Dr. B.'s opinion, and the record already included an unfavorable VHA opinion before the IME was requested.  The Board requested the IME, in part, because the examiner is deemed "Independent" from the VA system.  Clearly, the issues in this case are both complex and in controversy, and the Board had a legitimate basis to pursue an IME opinion based upon a conflict of medical opinion of record. Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

Overall, the Board finds that the record has been fully developed, and the evidence and information of record, in its totality, provides the necessary information to decide the case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  The Board further finds that no reasonable possibility exists that any further development to the claim would be capable of substantiating the claim.  Thus, on appellate review, the Board sees no areas in which further development is needed or warranted. 

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


